       Case 1:20-cv-00948-VEC Document 17-1 Filed 03/27/20 Page 1 of 9


                                                              USDC SDNY
                                                              DOCUMENT
UNITED STATES DISTRICT COURT
                                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                 DOC #:
                                                   X          DATE FILED: 3/27/2020
CAMILLE LEWANDOWSKI,

                                    Plaintiff,                Index No.: 20-CV-948 (VEC)

           v.
                                                           STIPULATED CONFIDENTIALITY
CHIPOTLE MEXICAN GRILL, INC.,                              AGREEMENT AND PROTECTIVE
                                                           ORDER
                                    Defendant.
                                                   X


           WHEREAS, all the parties to this action (collectively the "Parties" and individually a

"Party") request that this Court issue a protective order pursuant to Federal Rule of Civil

Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;


       WHEREAS, the Parties, through counsel, agree to the following terms; and


       WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action,


       IT IS HEREBY ORDERED that any person subject to this Order — including without

limitation the Parties to this action (including their respective corporate parents, successors, and

assigns), their representatives, agents, experts and consultants, all third parties providing

discovery in this action, and all other interested persons with actual or constructive notice of this

Order — will adhere to the following terms, upon pain of contempt:


   1. With respect to "Discovery Material" (i.e., information of any kind produced or disclosed

in the course of discovery in this action) that a person has designated as "Confidential" pursuant

522895.1
       Case 1:20-cv-00948-VEC Document 17-1 Filed 03/27/20 Page 2 of 9




to this Order, no person subject to this Order may disclose such Confidential Discovery Material

to anyone else except as this Order expressly permits:

    2. The Party or person producing or disclosing Discovery Material ("Producing Party") may

designate as Confidential only the portion of such material that it reasonably and in good faith

believes consists of:


               (a)      previously non-disclosed financial       information (including without

                        limitation profitability reports or estimates, percentage fees, design fees,

                        royalty rates, minimum guarantee payments, sales reports, and sale

                        margins);

               (b)      previously non-disclosed material relating to ownership or control of any

                        non-public company;

               (c)      previously non-disclosed business plans, contracts, leases, product

                        information, corporate and/or business procedures or policies, product-

                        development information, or marketing plans;

               (d)      any information of a personal or intimate nature regarding any individual;

                        Or


               (e)      any other category of information this Court subsequently affords

                        confidential status.


       3.      With respect to the Confidential portion of any Discovery Material other than

   deposition transcripts and exhibits, the Producing Party or its counsel may designate such

   portion as "Confidential" by: (a) stamping or otherwise clearly marking as "Confidential" the

   protected portion in a manner that will not interfere with legibility or audibility; and (b)

                                                 2
522895.1
       Case 1:20-cv-00948-VEC Document 17-1 Filed 03/27/20 Page 3 of 9




    producing for future public use another copy of said Discovery Material with the confidential

    information redacted.

           4.   A Producing Party or its counsel may designate deposition exhibits or portions of

    deposition transcripts as Confidential Discovery Material either by: (a) indicating on the

    record during the deposition that a question calls for Confidential information, in which case

    the reporter will bind the transcript of the designated testimony in a separate volume and

    mark it as "Confidential Information Governed by Protective Order;" or (b) notifying the

    reporter and all counsel of record, in writing, within 30 days after a deposition has concluded,

    of the specific pages and lines of the transcript that are to be designated "Confidential," in

   which case all counsel receiving the transcript will be responsible for marking the copies of

    the designated transcript in their possession or under their control as directed by the

    Producing Party or that person's counsel. During the 30-day period following a deposition,

    all Parties will treat the entire deposition transcript as if it had been designated Confidential.

        5.      If at any time before the trial of this action a Producing Party realizes that it

   should have designated as Confidential some portion(s) of Discovery Material that it

   previously produced without limitation, the Producing Party may so designate such material

   by so apprising all prior recipients in writing. Thereafter, this Court and all persons subject to

   this Order will treat such designated portion(s) of the Discovery Material as Confidential.

       6.       Nothing contained in this Order will be construed as: (a) a waiver by a Party or

   person of its right to object to any discovery request; (b) a waiver of any privilege or

   protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or

   other evidence.




                                                   3
522895.1
       Case 1:20-cv-00948-VEC Document 17-1 Filed 03/27/20 Page 4 of 9




           7.     Where a Producing Party has designated Discovery Material as Confidential,

    other persons subject to this Order may disclose such information only to the following

    persons:


           (a)    the Parties to this action, their insurers, and counsel to their insurers;

           (b)    counsel retained specifically for this action, including any paralegal,

                  clerical, or other assistant that such outside counsel employs and assigns to

                  this matter;

       (c)        outside vendors or service providers (such as copy-service providers and

                  document-management consultants) that counsel hire and assign to this

                  matter;

       (d)        any mediator or arbitrator that the Parties engage in this matter or that this

                  Court appoints, provided such person has first executed a Non-Disclosure

                  Agreement in the form annexed as an Exhibit hereto;

       (e)        as to any document, its author, its addressee, and any other person indicated on

                 the face of the document as having received a copy;

       (f)       any witness who counsel for a Party in good faith believes may be called to testify

                 at trial or deposition in this action, provided such person has first executed a Non-

                 Disclosure Agreement in the form annexed as an Exhibit hereto;

       (g)       any person a Party retains to serve as an expert witness or otherwise provide

                 specialized advice to counsel in connection with this action, provided such person

                 has first executed a Non-Disclosure Agreement in the form annexed as an Exhibit

                 hereto;



                                                     4
522895.1
       Case 1:20-cv-00948-VEC Document 17-1 Filed 03/27/20 Page 5 of 9




           (h)   stenographers engaged to transcribe depositions the Parties conduct in this action;

                 and

           (i)   this Court, including any appellate court, its support personnel, and court reporters.


           8.    Before disclosing any Confidential Discovery Material to any person referred to

    in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such

    person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto

    stating that he or she has read this Order and agrees to be bound by its terms. Said counsel

    must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

    opposing counsel either before such person is permitted to testify (at deposition or trial) or at

    the conclusion of the case, whichever comes first.

           9.    Any party filing documents under seal must simultaneously file with the Court a

    letter brief and supporting declaration justifying — on a particularized basis — the continued

    sealing of such documents. The parties should be aware that the Court will unseal documents

    if it is unable to make "specific, on the record findings . . . demonstrating that closure is

    essential to preserve higher values and is narrowly tailored to serve that interest." Lugosch v.

   Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

       10.       The Court also retains discretion whether to afford confidential treatment to any

   Discovery Material designated as Confidential and submitted to the Court in connection with

   any motion, application, or proceeding that may result in an order and/or decision by the

   Court. All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

   afford confidential treatment to any Discovery Material introduced in evidence at trial, even

   if such material has previously-been-sealed-or-designated-as-C—onfidert • 1.



                                                    5
522895.1
       Case 1:20-cv-00948-VEC Document 17-1 Filed 03/27/20 Page 6 of 9




           11.   In filing Confidential Discovery Material with this Court, or filing portions of any

    pleadings, motions, or other papers that disclose such Confidential Discovery Material

    ("Confidential Court Submission"), the Parties shall publicly file a redacted copy of the

    Confidential Court Submission via the Electronic Case Filing System. The Parties shall file

    an unredacted copy of the Confidential Court Submission under seal with the Clerk of this

    Court, and the Parties shall serve this Court and opposing counsel with unredacted courtesy

    copies of the Confidential Court Submission.

           12.   Any Party who objects to any designation of confidentiality may at any time

    before the trial of this action serve upon counsel for the Producing Party a written notice

    stating with particularity the grounds of the objection. If the Parties cannot reach agreement

    promptly, counsel for all affected Parties will address their dispute to this Court.

           13.   Any Party who requests additional limits on disclosure (such as "attorneys' eyes

    only" in extraordinary circumstances), may at any time before the trial of this action serve

    upon counsel for the recipient Parties a written notice stating with particularity the grounds of

   the request. If the Parties cannot reach agreement promptly, counsel for all affected Parties

   will address their dispute to this Court.

       14.       Recipients of Confidential Discovery Material under this Order may use such

   material solely for the prosecution and defense of this action and any appeals thereto, and not

   for any business, commercial, or competitive purpose or in any other litigation proceeding.

   Nothing contained in this Order, however, will affect or restrict the rights of any Party with

   respect to its own documents or information produced in this action.

       15.       Nothing in this Order will prevent any Party from producing any Confidential

   Discovery Material in its possession in response to a lawful subpoena or other compulsory

                                                  6
522895.1
       Case 1:20-cv-00948-VEC Document 17-1 Filed 03/27/20 Page 7 of 9




    process, or if required to produce by law or by any government agency having jurisdiction,

    provided that such Party gives written notice to the Producing Party as soon as reasonably

    possible, and if permitted by the time allowed under the request, at least 10 days before any

    disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

    compliance with the subpoena, other compulsory process, or other legal notice if the

    Producing Party deems it appropriate to do so.

           16.   Each person who has access to Discovery Material designated as Confidential

    pursuant to this Order must take all due precautions to prevent the unauthorized or

    inadvertent disclosure of such material.

       17.       Within 60 days of the final disposition of this action — including all appeals — all

    recipients of Confidential Discovery Material must either return it — including all copies

   thereof — to the Producing Party, or, upon permission of the Producing Party, destroy such

   material — including all copies thereof. In either event, by the 60-day deadline, the recipient

   must certify its return or destruction by submitting a written certification to the Producing

   Party that affirms that it has not retained any copies, abstracts, compilations, summaries, or

   other forms of reproducing or capturing any of the Confidential Discovery Material.

   Notwithstanding this provision, the attorneys that the Parties have specifically retained for

   this action may retain an archival copy of all pleadings, motion papers, transcripts, expert

    reports, legal memoranda, correspondence, or attorney work product, even if such materials

   contain Confidential Discovery Material. Any such archival copies that contain or constitute

   Confidential Discovery Material remain subject to this Order.

       18.       This Order will survive the termination of the litigation and will continue to be

   binding upon all persons to whom Confidential Discovery Material is produced or disclosed.


                                                  7
522895.1
       Case 1:20-cv-00948-VEC Document 17-1 Filed 03/27/20 Page 8 of 9




           19.   This Court will retain jurisdiction over all persons subject to this Order to the

    extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

    contempt thereof.




SO STIPULATED AND AGREED.




Vi
           QC
    Pawar, Esq.
                                                         ut.4A71, -
                                                     Ja tin T. Nastro, Esq.
Pawar Law Group P.C.                                 Freehill Hogan & Mahar LLP
Counselfor Plaintiff                                 Counselfor Defendant
Camille Le wandowski                                 Chipotle Mexican Grill, Inc.
Date:                                                Dated:

Dated: New York, NY

                               SO ORDERED:


                                                                   3/27/2020
                               Valerie E. Caproni, U.S.D.J.




Notwithstanding anything to the
contrary in the Stipulation, if the parties
seek to file material subject to the
Protective Order under seal, they must
comply with Rule 5(A) of the Court's
individual practices




                                                 8
522895.1
       Case 1:20-cv-00948-VEC Document 17-1 Filed 03/27/20 Page 9 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 X
CAMILLE LEWANDOWSKI,

                                  Plaintiff,                  Index No.: 20-CV-948 (VEC)

           v.
                                                                  NON-DISCLOUSE
CHIPOTLE MEXICAN GRILL, INC.,                                      AGREEMENT

                                  Defendant.
                                                 X



                                                , acknowledge that I have read and understand

the Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the Party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.




                                                     Dated:




                                                9
522895.1
